Citation Nr: 0815890	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-03 137	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable disability rating for a 
traumatic cyst of the head of the metacarpal of the right 
index finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from April 
1980 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The veteran failed to report for a videoconference hearing 
scheduled for July 2005.  He did not ask that the hearing be 
rescheduled or provide a reason for his failure to report.  
Under these circumstances, the request for a hearing must be 
considered to have been withdrawn and the claim will be 
considered on the evidence of record.  38 C.F.R. § 20.704(d) 
(2007).  

In August 2006, the Board remanded the case to further 
development.  In August 2007, the Board remanded the case so 
a supplemental statement of the case could be sent to the 
veteran's current address, current VA clinical records 
obtained, and so the veteran could be examined.  The 
requested development has been done and the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  From the date the veteran filed his claim for increase, 
in November 2002 until the completion of physical therapy on 
September 16, 2004, the service-connected right index finger 
disability was manifested by degenerative arthritic changes 
and a limitation of motion manifested by pain and swelling.  

2.  As of September 16, 2004, the service-connected right 
index finger disability was manifested by degenerative 
arthritic changes without limitation of motion.  All fingers 
have a full range of motion, without painful limitation.  

3.  The finger tips can touch the thumb and palm, without any 
gap.  There is no amputation, ankylosis, or limitation of 
extension.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a traumatic cyst 
of the head of the metacarpal of the right index finger were 
met from the date of claim in November 2002 to September 16, 
2004, and not thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5003, 5010, 5225, 5229 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for a traumatic cyst of the head of the metacarpal of 
the right index finger have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5153 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in September 2006 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in March 
2007 and December 2007 after the notice was provided.  See 
Mayfield; see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  The September 2006 letter also 
provided the notice as to disability ratings and effective 
dates required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also informed that an additional 
evaluation would be warranted for resulting limitation of 
motion or interference with overall hand function, in 
compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The AOJ has obtained VA clinical 
records and has had the veteran examined.  All records 
identified by the veteran have been obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board has considered all applicable rating criteria.  
Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2007).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2007).  

Unfavorable or favorable ankylosis of the index finger will 
be rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (2007).  The introduction to the section 
on Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand explains ankylosis: (1) For 
the index, long, ring, and little fingers (digits II, III, 
IV, and V), zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand.  The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  38 C.F.R. § 4.71a (2007).  

Limitation of motion of the index finger will be rated as 10 
percent disabling if there is a gap of one inch (2.5 cm.) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees.  With a 
gap of less than one inch (2.5 cm.) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).  

The amputation of the index finger through the middle phalanx 
or at a distal joint will be rated as 10 percent disabling.  
A 20 percent rating requires amputation of the index finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  With metacarpal resection (more 
than 1/2 the bone lost), the rating will be 30 percent for the 
major extremity and 20 percent for the minor extremity.  
38 C.F.R. § 4.71a, Diagnostic Code 5153 (2007).  

Discussion

Diagnostic code 5003 provides a 10 percent evaluation where 
there are arthritic changes accompanied by any degree of 
limitation of motion.  The first question is whether there 
are arthritic changes.  The Board has reviewed the X-ray 
findings and notes that some studies show no abnormality, 
while others show some minor changes consistent with 
arthritic degenerative disease.  Since the reports of 
degenerative changes are reasonably consistent, the Board 
finds them most credible.  Also, when a radiologist reports 
degenerative changes it is most likely that he is actually 
seeing something; whereas a study that does not show minor 
changes may have minor variances in resolution or other 
factors which lead to reporting minor findings as normal.  
Thus, the Board concludes that the most probative X-ray 
reports establish that the veteran has arthritic changes 
associated with his service-connected finger injury 
residuals.  

These arthritic changes can be rated as 10 percent disabling 
if there is any degree of limitation of motion.  Factors that 
limit motion include pain and swelling.  38 C.F.R. §§ 4.40, 
4.45 (2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The regulations make it clear that they intend at least a 
minimal compensable rating for any joint that is actually 
painful.  38 C.F.R. § 4.59 (2007).  The evidence in this case 
shows that the veteran had some limiting factors prior to 
physical therapy in  August and September 2004, with no 
limitation afterward.  Thus, under the holding in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), this scenario makes 
staged ratings appropriate, assigning a 10 percent rating 
from the date of claim, in November 2002, through September 
2004, with a noncompensable rating thereafter.  A rating in 
excess of 10 percent requires an amputation and there is no 
evidence of that here.  

In November 2002, the RO received the veteran's claim that 
his service-connected right hand disability had gotten worse.  
The Board has reviewed the entire record, including the 
extensive medical records.  The medical records primarily 
address the veteran's service-connected psychiatric 
disability.  This discussion will be limited to the records 
relevant to the finger evaluation.  

The history of the disability has been considered in 
accordance with 38 C.F.R. § 4.1.  A VA orthopedics 
consultation note, dated in November 2000, shows the veteran 
had been complaining of pain in his right hand for the past 
year and a half.  The pain was located at the radial aspect 
of the index finger, metacarpal joint.  He denied any 
specific trauma.  Physical examination showed the 
metacarpophalangeal joint had a full range of motion.  It did 
appear to be slightly swollen.  It was neurovascularly intact 
and ligaments were stable.  The examiner confirmed that the 
veteran did have pain when palpated along the radial aspect 
of the metacarpal.  The impression was probable degenerative 
changes.  

The report of November 2000 VA X-ray studies of the right 
hand reveals flattening of the head of the first metacarpal, 
with an area of lucency medially.  The joint space was 
preserved.  The rest of the examination was normal.  It was 
the impression that the findings in the first 
metacarpophalangeal joint may be related to an old injury.  
The flattening of the metacarpal head may be related to 
aseptic necrosis.  Minimal degenerative changes and spurring 
were seen at the base of the proximal phalanx ulnar margin.  

The veteran returned to the VA orthopedic clinic two weeks 
later, in November 2000, and reported that he still had 
discomfort in the radial aspect of his finger.  He had a full 
range of motion with some pain.  The X-rays were reviewed.  
The impression was probable degenerative changes.  

A VA rheumatology note of November 2002 shows the veteran 
complained of chronic intermittent right hand pain over the 
past 10 to 15 years.  Pain was located laterally over the 
dorsal and palmer surfaces of the right 2nd 
metacarpophalangeal joint.  Examination disclosed slight 
swelling and tenderness over the dorsal surface of the right 
hand between the base of the 2nd metacarpophalangeal and 
carpometacarpal joints and over the palmer surface of the 
right 2nd metacarpophalangeal joint.  There was no erythema 
or warmth.  All other joints had a full range of motion, with 
no tenderness, swelling or deformity.  The X-rays of the hand 
were reviewed and noted to show a widened 2nd 
metacarpophalangeal joint space, which might be related to 
previous injury.  There were no erosions, fracture, cysts, or 
spurs.  The assessment was a probable flexor tenosynovitis.  

The report of the November 2002 X-ray study reports minimal 
degenerative changes.  The impression was minimal or no 
significant osteoarthritis; and otherwise a negative 
examination of the right hand.  

While the clinician who examined the veteran in November 2000 
reported a full range of motion, that was with some pain and 
swelling.  In November 2002, the examiner again noted pain 
and swelling.  The Board is particularly impressed with the 
continued swelling, which is an objective manifestation of 
joint disability.  38 C.F.R. § 4.45.  Given the pain and 
swelling, the range of motion must be considered to be 
impaired to at least a minimal degree.  Thus, the record when 
the veteran filed his claim for increase, in November 2002, 
indicated degenerative changes and a limitation of motion.  
This would meet the Diagnostic Code 5003 criteria for a 
compensable 10 percent rating.  

On the January 2003 VA examination of his finger, the veteran 
reported pain and swelling in the right index finger.  He 
said it was worse when cold outside, and nothing really made 
it better.  He had no functional impairment and had a full 
range of motion in his right hand and right index finger.  
Physical examination showed no detectable abnormality in the 
right metacarpal joint.  The examiner was unable to palpate 
any cystic structures.  There was a full range of motion in 
the hands and fingers, without limitation.  Grip strength was 
5/5.  Sensation was grossly normal.  The diagnosis was 
traumatic cyst, head of the right metacarpal in the past, 
with no current disability.  It was noted that the X-rays did 
not show any cyst.  Since the examiner provided a very brief 
report and did not comment on the veteran's complaints of 
pain and swelling, this examination does not indicate that a 
change in the 10 percent rating would be appropriate.  

In January 2004, the veteran was examined for vocational 
rehabilitation and his handling and finger dexterity were 
found to be non-restricted.  This was just a check-the-box 
examination and again does not show that the pain and 
swelling had abated.  

In the summer of 2004, the veteran was seen several times for 
his hand complaints, while the clinicians found little, they 
did recommend physical therapy.  The final physical therapy 
report documents a limitation of function and improvement.  

In July 2004, the veteran had a VA orthopedic consultation 
for his complaint of pain in his right index finger 
metacarpal joint.  He stated that it had been going on for 
quite some time and had gotten considerably worse in the last 
3 months.   Examination showed a full range of motion, 
without swelling or tenderness.  X-rays were reviewed and 
found to show no significant bony abnormality.  Reactive 
synovitis of the right index finger was diagnosed.  

When seen in August 2004, the veteran complained of right 
hand pain, particularly in the index finger.  He put the pain 
at 6/10 and said that the right index finger would swell 
sometimes.  He had a full range of motion except at the end 
of flexion.  (That is to say, there was some limitation of 
motion.)  Strength was 3/5 in the right index finger.  The 
rest of the hand range of motion was good.  The impression 
was synovitis of the right fingers, of unknown etiology.  
Therapy was recommended.  

Therapy was provided.  The September 2004 discharge summary 
shows the veteran made good progress.  The active range of 
motion of the right index finger, metacarpal joint, improved 
from 0 - 80 to 0 - 85 degrees, while the passive range of 
motion was constant from 0 to 100 degrees.  Right upper 
extremity strength was 5/5.  Right hand grip strength 
improved from the 40th to the 80th percentile.  There had been 
mild edema (swelling) at the right index metacarpophalangeal 
joint and none was noted on discharge examination.  The 
veteran's ability to perform the activities of daily living 
was 7/7.  Pain had decreased from 6/10 to 1/10.  The veteran 
reported that he was okay with every day chores such as 
cooking and cleaning.  

The September 2004 physical therapy discharge summary 
documents limitations of motion before therapy with 
significant improvement.  Thereafter, the medical personnel 
who examined the veteran found no clinical evidence of pain, 
swelling or any other factor limiting motion.  The evidence 
concludes, in November 2007, with a very though examination 
which found that there was no limitation of motion.  Thus, a 
noncompensable rating must be assigned after the conclusion 
of physical therapy on September 16, 2004.

X-ray studies of the veteran's right hand, in October 2004, 
were interpreted as showing a slight deformity of the second 
metacarpal head without interval change compared to the 
previous examination and probably related to old trauma.  
There was small spurring of the second metacarpal head.  Tiny 
spurring was noted of some metacarpophalangeal joints and 
some interphalangeal joints and the first carpometacarpal 
joint.  There was slight thickening of the cortex at the 
palmer aspect of the middle phalanx of the second digit which 
produced a slight increased density and was most likely 
related to old trauma.  There was no acute fracture or 
dislocation.  There was slight shortening of the second 
metacarpal bone.  The impression was old trauma of the right 
second metacarpal head and of the second digit middle 
phalangeal bone; minimal hypertrophic degenerative changes of 
the right hand; no significant change in appearance compared 
to previous studies of January 2003 and November 2000.  

An April 2005 VA X-ray study shows the veteran hyperextended 
his right thumb catching a medicine ball.  It was swollen and 
painful.  A right hand X-ray showed no evidence of fracture, 
dislocation, or other osseous abnormality of the right hand.  
The impression was a negative radiographic examination of the 
right hand.  While this report does not address the index 
finger, it is probative as to the functionality of the hand 
as a whole.  

The most recent VA treatment records include the reports of a 
VA psychiatric hospitalization in August and September 2006, 
with re-admission in September 2006.  On one day, the veteran 
complained that his hands were shaky, but there is nothing 
specific to the right index finger.  

The veteran was afforded a VA examination in November 2007.  
The claims folder was reviewed.  The veteran complained of 
increased pain in his right index finger.  He reported pain 
and swelling with activity and cold.  It did not affect his 
activities of daily living.  He denied numbness, tingling, 
weakness, and loss of motor function.  On inspection, the 
right hand had no obvious deformity, edema,  erythema, 
ecchymosis, or effusion.  The skin was intact, without 
lacerations or abrasions.  There was no atrophy of the 
musculature.  There was a full range of motion of the right 
hand and all digits, without painful limitation.  There was 
good strength and dexterity.  He could touch the thumb to the 
fingers and the fingers to the palm.  No palpable defect or 
deformity was felt.  Neurologic examination was intact.  
Vascular examination showed less than 2 second capillary 
fill, as well as strong radial and ulnar pulses.  

X-rays were reviewed.  There was no evidence of fracture, 
dislocation, subluxation or traumatic cyst at that time.  
There was no evidence of significant degenerative joint 
disease at the metacarpophalangeal joint.  The examiner 
restated that the veteran had no limitations in his range of 
motion.  There was no fatigability and no flares on the 
examination.  

The impression was mild right index finger, metacarpal, 
strain.  The examiner commented that the ranges of motion 
during passive, active, and repetitive motions were the same.  
There was no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups.  There 
were no incapacitating episodes, radiation of pain, 
neurologic findings, or effect on usual occupation and daily 
activities.  

Conclusion

Although the veteran feels that the his right index finger is 
disabling to a compensable degree, the medical reports by 
trained medical professional are significantly more probative 
in determining whether the service-connected disability 
approximates the rating criteria for a compensable 
evaluation.  Here, the medical reports form a preponderance 
of evidence which establishes that the service-connected 
index finger disability had a compensable limitation from the 
date of claim, in November 2002, to the completion of 
physical therapy on September 16, 2004; and not thereafter.  
Considering other rating criteria, there is no basis for a 
higher rating.  There is no amputation (Diagnostic Code 
5153).  There is no ankylosis (Diagnostic Code 5225).  There 
is no evidence that index finger motion is limited to the 
point that there is a one inch gap between the finger tip and 
palm (Diagnostic Code 5229).  There is no limitation of 
extension (Diagnostic Code 5229).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 10 percent disability rating for a traumatic cyst of the 
head of the metacarpal of the right index finger is granted 
from the date of claim, in November 2002, to September 16, 
2004, subject to the law and regulations governing the 
payment of monetary awards.  A compensable disability rating 
for a traumatic cyst of the head of the metacarpal of the 
right index finger, from September 16, 2004, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


